424 F.2d 548
74 L.R.R.M. (BNA) 2112
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SINGLETON PACKING CORP., Respondent.
No. 26784.
United States Court of Appeals, Fifth Circuit.
April 30, 1970.

Marcel Mallet-Provost, Asst. General Counsel, N.L.R.B., Washington D.C., Harold A. Boire, Director, Region 12, N.L.R.B., Tampa, Fla., Allison W. Brown, Jr., Attorney, N.L.R.B., Washington, D.C., for petitioner.
John C. Bierley, J. Danforth Browne, Tampa, Fla., for respondent.
ON PETITION FOR REHEARING OF 418 F.2d 275, AND PETITION FOR REHEARING EN BANC.
Before WIDSON and CARSWELL,1 Circuit Judges, and ROBERTS, District Judge.
PER CURIAM:


1
The Petition for Rehearing is denied and no member of the panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 Judge Carswell participated in the original decision but did not take part in the denial of this petition for rehearing and petition for rehearing en banc